Citation Nr: 0628119	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-28 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asthma secondary to 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to October 
1945 and subsequently served in the Navy Reserve.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).  In a July 2004 VA Form 9, the veteran 
indicated that the only issue that he was appealing was the 
issue of service connection for asthma secondary to asbestos 
exposure.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

Competent medical evidence does not link the veteran's asthma 
to service, to include alleged in-service exposure to 
asbestos.  


CONCLUSION OF LAW

Asthma was neither incurred, or aggravated, in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Collectively, letters sent to the veteran in April 2003 and 
August 2005 provided the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) for a claim for service 
connection.  Although proper notice was not provided until 
after the initial adjudication, the claim was re-adjudicated 
without taint from prior decisions.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish an initial disability rating 
or an effective date, if service connection was granted on 
appeal.  However, in light of the fact that the veteran's 
service-connection claim has been denied, there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran and his representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  

Service personnel and medical records, non-VA and VA medical 
records, a VA examination report, and lay statements have 
been associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the veteran's claim and that VA 
has satisfied, to the extent possible, the duty to assist.  
The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim.  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The claim must be denied, as the preponderance of the 
evidence fails to show that the veteran's asthma is related 
to service.  An August 31, 2001 VA treatment record reveals 
that the veteran reported a history of asthma being diagnosed 
eight months before.  He contends it is the result of in-
service exposure to asbestos.  The veteran's service 
personnel records do not confirm that he was exposed to 
asbestos during service.  Even if the Board concedes that the 
veteran was exposed to asbestos during service, the July 2005 
VA examiner found that the medical evidence does not support 
the occurrence, or aggravation, of a respiratory disease 
during military service.  The veteran's 1945 separation 
examination revealed normal findings for the respiratory 
system and a negative chest x-ray.  Additional service 
medical records show no complaints, or diagnoses, of a 
respiratory disorder.  The veteran's Naval Reserves 
examinations also reflect negative histories as to asthma and 
normal respiratory system findings.  The examiner also opined 
that no definite diagnosis of asbestosis has been established 
and that the veteran's asthma and chronic obstructive 
pulmonary disease are not caused by, or a result of, asbestos 
exposure.  

In sum, there is no confirmed evidence of in-service asbestos 
exposure, no evidence of complaints of, or treatment for, a 
respiratory disorder in service to include asthma, no 
evidence of asthma until more than 45 years after discharge 
from active duty, and no evidence of a link between service 
and the veteran's current respiratory dysfunction.  In terms 
of the veteran's and his representative's statements, they, 
as laypersons, with no apparent medical expertise or 
training, are not competent to comment on the presence or 
etiology of a medical disorder.  Rather, medical evidence is 
needed to that effect.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, service connection is not 
warranted for the veteran's asthma.


ORDER

Service connection for asthma is denied.



____________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


